Citation Nr: 0424151	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  98-14 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
orchiectomy.  

2.  Entitlement to service connection for a thoracic spine 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The veteran had active military service from December 1970 to 
September 1978.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) St. Louis, Missouri, Regional Office 
(RO).  The veteran filed a notice of disagreement with that 
rating decision in July 1998.  After receiving a statement of 
the case in July 1998, the veteran perfected his appeal to 
the Board by timely filing a substantive appeal in August 
1998.  The case was remanded in February 2000 and again in 
June 2003 for additional development.  

A hearing at which the veteran testified was conducted at the 
RO in April 1999.  

As will be explained below, the issue of entitlement to 
service connection for a thoracic spine disorder is remanded 
to the RO via the Appeals Management Center in Washington, 
DC.  VA will notify you if further action is required on your 
part.  


FINDING OF FACT

The veteran is shown to have had a developmental defect, 
undescended left testicle, that preexisted service, was not 
aggravated by service, and was removed during service by 
ameliorative surgery (a left orchiectomy).  


CONCLUSION OF LAW

A left testicular disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303(b) & (d), 3.306 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The July 1998 statement of the case, along with the February 
2003 and April 2004 supplemental statements of the case, 
advised the veteran of the laws and regulations pertaining to 
his claim of entitlement to service connection for residuals 
of a left orchiectomy.  Those documents informed the veteran 
of the evidence of record and explained the reasons and bases 
for denial of his claim.  He was specifically informed that 
service connection was being denied because the evidence did 
not show that he had a left testicular disability that was 
incurred in or aggravated by his military service.  The 
statement of the case and the supplemental statements of the 
case made it clear to the veteran that in order to prevail on 
his claim, he needed to present medical evidence establishing 
that he had a left testicular disorder that was related to 
service.  The RO sent a letter to the appellant dated in 
February 2003 that informed him as to what actions he needed 
to take and what actions the RO would take on his claims.  
Additionally, the Board's Remands in February 2000 and June 
2003 informed the veteran as to what he needed to submit to 
establish entitlement to service connection for residuals of 
a left orchiectomy.  Accordingly, the requirements regarding 
the duty to notify have been met.  

In this regard, the Board observes that the notice 
requirements instituted by the VCAA were accomplished after 
the initial adjudication of the appellant's, which sequence 
of events was found to constitute error in Pelegrini v. 
Principi, U.S. Vet. App. No. 01-944 (June 24, 2004) 
(Pelegrini II).  The Board notes, however, that following the 
February 2003 letter to the veteran that informed him of the 
VCAA, including the requirements of establishing entitlement 
to service connection for residuals of a left orchiectomy, 
and his and VA's responsibilities in the claims process, the 
claim was subsequently reviewed and an analysis of its merits 
accomplished as described in the April 2004 supplement 
statement of the case.  The veteran was then given another 
opportunity to submit additional evidence or argument.  
Neither he nor his representative submitted any additional 
evidence, or identified any source from whom records could be 
obtained.  Under these circumstances, the Board considers the 
lack of notice prior to the initial decision by the RO in 
this case, was not prejudicial to the veteran.  

Regarding the duty to assist, the veteran's service medical 
records have been associated with the claims file, together 
with recent medical records reflecting competent opinion as 
to the nature and etiology of the veteran's left testicular 
disability.  Additionally, in response to his current claims, 
he was provided VA genitourinary examinations in May 2000 and 
December 2002.  Under these circumstances, it is apparent 
that no additional evidentiary development is warranted since 
the file contains the medical records from service and 
comprehensive information regarding the veteran's left 
testicular condition.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.  

The veteran asserts that he had normal testicles at birth and 
that while a childhood accident had caused the left testicle 
to become smaller it was still there when he went into the 
military.  He argues that he should be compensated for the 
removal of the left testicle in service (loss of use of a 
creative organ) because it may still have been patent when it 
was removed.  

Review of the service medical records shows that clinical 
evaluation of the genitourinary system at the veteran's 
December 1970 induction examination revealed normal findings.  
During hospitalization in May 1974 for treatment of a bursa 
on the right ankle that was secondary to the ankle coming in 
contact with the exhaust manifold on a motorcycle, the 
veteran underwent a physical examination that revealed an 
undescended testicle palpated in the left inguinal canal 
region.  A left orchiectomy was performed, and a prosthesis 
was placed in the scrotum.  

A May 2000 VA genitourinary examination report indicated that 
the veteran had undergone a left orchiectomy for an 
undescended testicle in "1970" due to fear of cancer in the 
undescended testicle.  The examiner noted that the veteran 
claimed that he never had an undescended testicle but that it 
had "gone up" as a result of a childhood accident.  

Another VA genitourinary examination was performed in 
December 2002.  At the second examination, the veteran told 
the examining physician that he had had both testes as a 
child and that his father had always said he had both testes.  
The veteran indicated that his left testicle had always been 
there even after he had injured his left scrotum in a riding 
lawnmower accident that had resulted in a somewhat smaller 
left testicle.  The examiner noted that the left-side testes 
was missing and had been replaced by a testicular prosthesis 
that measured about 20 cc.  There was no tenderness.  

The examiner at the December 2000 VA examination reported 
that review of the medical records showed that the veteran 
had had an undescended testes at the level of the external 
inguinal ring in the left groin area that had been removed 
because it was painful.  The examiner further noted that 
histopathological diagnosis consisted of undescended testes 
that measured about 4.5 cm. by 2.3 cm. by 1.2 cm. in the 
diameter, and that histological pictures indicated a 
spermatogenesis, hyperplasia of crypt cells, and a lot of 
interstitial fibroid cysts, which was very much consistent 
with the cryptorchid testes.  The examiner opined that the 
veteran had had a left undescended testes that had been 
removed because of the constant discomfort it caused.  The 
examiner stated that he felt the veteran was mistaken in 
believing that he had had a bilateral, normally located 
testicle.  

At the April 1999 Regional Office hearing, the veteran's 
representative acknowledged that the left testicle had been 
undescended and that the veteran had subsequently fathered 
children.  The representative argued that the veteran should 
be compensated for the removal of the left testicle in 
service, as loss of use of a creative organ, because it may 
still have been patent at the time of removal.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

An undescended left testicle was not noted during the 
veteran's military enlistment physical examination.  Thus, he 
is accorded the presumption of soundness in this regard.  
This presumption is rebutted by the explicit diagnosis in 
service of an undescended left testicle as a developmental 
defect (cryptorchid testis), which is the same conclusion 
made by the VA examiner in 2002.  The question now for the 
Board to decide is whether the pre-service, undescended left 
testicle was aggravated during service and, if so, whether 
the condition increased in severity beyond natural 
progression.    

Review of the record on appeal shows that the undescended 
left testicle was asymptomatic prior to service, and indeed, 
asymptomatic during service.  The records reflect no 
complaints in this regard during service.  Rather, they show 
the ameliorative removal of that testicle in service, after 
which the veteran experienced no complications, and 
subsequently fathered children.  

Under these circumstances, there is no basis for finding 
aggravation of the pre-service condition, during service and 
therefore, no basis upon which to establish service 
connection for the residuals of a left orchiectomy.  That 
being the case, the appeal is denied.  

ORDER

Service connection for residuals of a left orchiectomy is 
denied.  


REMAND

The veteran asserts that he sustained an injury to his 
thoracic spine in a December 1975 motor vehicle accident 
during service that resulted in fractures of his cervical 
spine, skull, and right scapula, and lacerations to his face 
and scalp.  

In reviewing the evidence of record pertaining to the 
veteran's thoracic spine disability, the Board notes the 
service records contain entries that show compression 
fractures of the veteran's upper thoracic spine were 
suspected, but there appears to have been no effort made at 
the time to specifically confirm this.  VA examinations 
conducted in 2000 and 2003, appear to essentially rule out a 
relationship between any current thoracic spine disability 
and service, with the exception of a possible 
T-3 compression fracture.  The examiner recommended a CT scan 
of the thoracic spine with cuts in the sagittal and coronal 
planes to shed better light on this question.  This scan was 
not performed and no explanation was made as to why it was 
not.  Absent a reason why this could not be done, the Board 
must request it.  

Accordingly, the issue of entitlement to service connection 
for a thoracic spine disorder requires a REMAND to the RO for 
the following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, the 
veteran should be notified of what evidence VA 
will develop, and what evidence he must 
furnish.  

2.  Schedule the veteran for a CT scan of the 
thoracic spine that includes "sagittal and 
coronal cuts."  After associating those 
records with the claims file, return it to the 
VA physician who performed the April 2000 and 
September 2003 spine examinations and request 
that he express an opinion as to whether it is 
more likely, less likely, or as likely as not 
that the veteran has the residuals of a 
compression fracture at T-3.  If the 
aforementioned physician is not available to 
review the additional evidence, have another VA 
physician review the claims file and respond to 
this inquiry.  The examiner should also be 
requested to present all opinions and findings, 
and the reasons and bases therefor, in a clear, 
comprehensive, and legible manner on the 
report.  

3.  Advise the veteran of the provisions set 
forth at 38 C.F.R. § 3.655(b) regarding failure 
to report for scheduled VA examinations.  

4.  Re-adjudicate the issue of entitlement to 
service connection for a thoracic spine 
disorder.  If the decision remains adverse to 
the veteran, a supplemental statement of the 
case regarding the issue should be furnished to 
him and his representative, and they should be 
permitted the appropriate period of time within 
which to respond.  Thereafter, the case should 
be returned to the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



